Judgment reversed.
Grounds stated in journal entry.
This court is of opinion that the trial court committed error in giving in charge to the jury plaintiff’s request No. 8, to be found on page 246 of the printed record.
*536The court is further of opinion that while the general 'charge to the jury appears to be a clear statement of the law applicable to the case, yet much of the substance of plaintiff’s requests numbered 1, 3, 5 and 7 are repeated in the general charge, a practice which tends to give undue importance to those features, and is open to objection, especially in a case where the sympathies of the triers are naturally with the'injured party.
It is therefore considered and adjudged that the judgment of the superior court in general term be reversed for affirming the judgment of the said court at special term; that the judgment of the superior court at special term be reversed and the case be remanded to that court for further proceedings according to law.
Crew, C. J., Spear, Davis and Shauck, JJ., concur.